 In the Matter Of PARSONS CORPORATION,'EMPLOYERWWIINTERNA-TIONAL UNION,UNITED AUTOMOBILE,AIRCRAFT & AGRICULTURALIM['LEMENT WORKERS OFAMERICA (UAW-CIO), PETITIONERCase No. 7-RC-565.-Decided September22, 1949DECISIONANDORDERUpon a petition duly filed, a. hearing was held before Harry N.Casselman, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed 2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection with'this case to athree-man panel [Herzog, Reynolds, and Gray].Upon the entire record in this case,3 the Board finds :1.The Employer is engaged in commerce within the meaning of "theNational Labor Relations Act.-2.The labor organization involved claims to represelit employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the following 'reasons:TheEmployer presently operates two plants in Traverse City,Michigan, called the 12th Street plant and the Bay Street plant. Italso operates a plant in Detroit, Michigan.Only the 12th Street plantis involved in this proceeding... This plant was erected in1942andimmediately began manufacturing bombs for the armed services.Withthe terminationof the war the plant ceased these operations,andin'The Employer's name appearsas amendedat the hearing.2 The Employer'smotion to dismiss the petition is granted for the reasons stated in.paragraph3, in/re..sAfter the hearing had been closed the Employer filed a motion,to,correct,errorsin the transcript of testimony.The Petitioner objected in' part.As to those correctionsto which the Petitioner does not object,the Employer'smotion is hereby granted and therecord is hereby amended to conformto themotion.As any changes in the remainingportions of the record sought to be corrected would not affect our decision herein, wefind it unnecessary to rule as to them.86 N. L. R. B., No. 17.74 PARSONS CORPORATION'751946 converted to the manufacture of metal kitchen units consistingof a sink, oven, stove, and refrigerator.4The Bay Street plant pro-duces helicopter rotor blades and does engineering- work for the air-craft industry as well as engineering and production work on bombfins.The Detroit plant produces automotive parts which are sold tothe automotive industry. -Before 1948 these plants were operated at various times by separatecorporations whose stock was commonly owned. In 1948, becauseof financial difficulties, the several corporations were merged by theformation of the Parsons Corporation, the instant Employer, and itsbusiness was operated under the surveillance of a creditors' committee.During the latter part of 1948 and until June 1949 efforts were madeto improve the financial status of the 12th Street plant, but losses never-theless continued.The Employer, in June 1949, thereupon recom-mended to the creditors' committee that it terminate operations anddispose of the 12th Street plant.At the time of the hearing on August 5, 1949, the working comple-ment at this plant had been reduced to 16 employees from a total of143 employees who were on the pay roll in May 1949. The plantmanager, sales manager, sales promotion manager, purchasing agent,and chief accountant had been discharged, and the telephone com-pany had been instructed to remove the telephones.Purchases ofmaterials have been discontinued and there is no further productionof kitchen units.The employees still remaining are engaged in clean-ing up the plant in anticipation of its disposal, except that 5 toolroomemployees are making dies for the Employer's Detroit plant.Nego-tiations are currently in progress for the sale of the entire plant andits equipment, including patents and dies, and the Employer expectedto consummate a sale within 90 days from the hearing. If a sale can-not be made, the Employer intends to integrate the plant with theoperations of the Bay Street plant. In this event the Employer willendeavor to rehire as many of its former employees as are qualifiedfor the different types of work in which the plant will then be en-gaged.Under no circumstances does the Employer intend to resumen nufacture of kitchen units.As the termination of all production at the 12th Street plant ap-pears imminent, with no likelihood of resumption, we believe that nauseful purpose will be served by proceeding with a present determina-*This plant also manufactured metal stampings for the Employer'sother plants andfor at least one other company.For the past 2 years these stamplings represented about2 percent of the gross sales of the plant. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of representatives.Accordingly, we shall grant the Employer'smotion and shall dismiss the petition .,5ORDERUpon the basis of the foregoing-findings of fact and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition filed herein be, and it hereby is, dismissed.RMatter of Mastick,Inc.,82 N. L. R. B.927;Matter of Sparton Teleoptic Company,81 N. L. R. B. 1228;Matter of Lamar-Rankin Company,81 N. L. R. B. 222.